NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 11/05/2021.  In applicant’s amendments claims 2, 7, 11, and 18 were cancelled, claims 1, 3, 5, and 19 were amended.
Claims 1, 3-6, 12-17, and 19-21 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 11/05/2021 EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The office attempted to contact Kirk Damman (Registration Number 42461) on 1/13/2022.
The application has been amended as follows:
Claim 21, line 1: changed “the” to ---The---.
REASONS FOR ALLOWANCE
Claims 1, 3-6, 12-17, and 19-21, as filed on 11/05/2021, and as amended in accordance with the examiner's amendment, see above, are allowable.
Regarding Independent Claim 1, the closest prior art KR 200360465 (Doowon) fails to teach or render obvious the method for braking moving components of a treadmill in combination with all of the elements and structural and functional relationships as claimed and further including a brake mount mounted to the motor; a brake pad rigidly mounted to said motor axle and a biasing mechanism biasing said armature against said brake pad and said brake pad against said brake mount.
The prior art of record teaches a brake pad 112 around a pulley 103 that is rigidly mounted to the motor axle, and does not teach either the pulley or pad pressed against a brake mount, which are not considered equivalent to applicant’s invention. It would not be obvious to modify Doowon’s brake pad to be rigidly attached to the motor axle without fundamentally changing the braking mechanism and it would not be obvious to one skilled in the art at the time of filing to modify the brake pad to be attached to the axle without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784